Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
	Applicant’s amendments, IDSs submitted on Apr. 6, 2022, Mar. 24, 2022, Jan. 13, 2022, and Dec. 1, 2021 and response filed Jan. 13, 2022 have been received and entered into the case. 

Notice of Change of Examiner
The examiner assigned to the application has changed from Austin Jeffries to Emily Cordas. 

Status of the Claims 
	Claims 32-42 and 54 are currently pending.
Claims 32, 41 and 42 are amended.
	Claims 1-31 and 43-53 are cancelled.
Claim 54 is new.
	Claims 32-42 and 54 have been considered on the merits. 

Claim Rejections - 35 USC § 112
	The claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ), are withdrawn due to amendment. 
	The claim rejections under 35 USC § 112, (d) or fourth paragraph (pre-AIA ), are withdrawn due to amendment. 

Claim Interpretation
Claims 33, 43, and 44, recite the term “optionally”. The use of the term “optionally” indicates that the steps/components which follow are not required limitations for the claimed invention and have been examined as such.

Claim Rejections - 35 USC § 102
The claim rejections under 35 USC § 102 are withdrawn due to amendment.  Claims 44, 46, 47, 49, 50, 52 and 53 have been cancelled.  

Claim Rejections - 35 USC § 102/103
The claim rejections under 35 USC § 102/103 are withdrawn due to amendment.  


Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are withdrawn due to amendment. New claim rejections under 35 USC § 103 have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Shalaby et al. IUBMB Life. 2016 Feb;68(2):106-15 (hereinafter referred to as Shalaby et al)(ref. of record) in view of Stepien et al Mediators Inflamm. 2016:2016:5302120 (NPL reference 14 of the IDS filed 11/13/2019, hereinafter referred to as Stepien et al) (ref. of record) and Fraser (US 2017/0065638 A1).
Regarding claim 32- Shalaby et al teaches that mesenchymal stem cells (MSCs) represent a promising therapeutic approach for multiple sclerosis (MS) (Abstract). As such, they investigated their use in the treatment of MS using an animal model of experimental autoimmune encephalomyelitis (EAE) (Abstract; Materials and Methods- Experimental protocol, page 108; Discussion, paragraph 02). Shalaby et al teaches that EAE is an animal model that exhibits many of the clinical and histological features of MS, and is the best characterized animal model for MS (Introduction, paragraph 02; Discussion, paragraph 02). They teach that adipose-derived mesenchymal stem cells (ASCs or ADSCs) were obtained from the subcutaneous white adipose tissue of four human donors undergoing elective liposuction procedures (i.e. subcutaneous fat) (Materials and methods- Preparation of the ASCs from human lipoaspirates, page 107-108).  The isolated ADSCs were then cultured prior to their administration to EAE rats (Materials and methods- Preparation of the ASCs from human lipoaspirates, page 107-108; Experimental protocol, page 108). As the cells employed in their method were primary human derived ADSCs, they were not genetically modified (Materials and methods- Preparation of the ASCs from human lipoaspirates, page 107-108). Administration of ADSCs at 15 or 25 days following the induction of EAE significantly ameliorated the disease course and decreased immune cell infiltration, vascular congestion, and axonal loss of the gray and white matter in the cerebral cortex (Abstract; Discussion, paragraph 04-05). 
However, Shalaby et al fails to teach that the method is for the treatment of primary progressive MS or that the hADSCs are administered into the CNS (claim 32).
Stepien et al teaches that studies in animals have shown mesenchymal stem cells (MSCs), under the right conditions, can mature into myelin-producing cells that counter myelin loss in multiple sclerosis (MS) disease models (Introduction, paragraph 02). They further teach that autologous MSCs have been shown to induce immunomodulatory, neuro-regenerative, and neuroprotective effects in animal models of chronic experimental encephalomyelitis (EAE) used to model MS (Introduction, paragraph 01; Discussion, paragraph 01). As such, Stepien et al investigated the use of human autologous adipose tissue-derived stem cells (ADSCs) for the treatment of MS (Abstract; 2.1 Collection and isolation of SVF containing ASCs, page 2). They teach that the adipose stem cell (ASC)-containing stromal vascular fraction (SVF) was isolated from the abdominal and femoral regions (i.e. subcutaneous) of patients (2.1 Collection and isolation of SVF containing ASCs, page 2). ASC-containing SVF was then injected intrathecally (i.e. into the central nervous system (CNS)) at the time of enrollment and at the 3rd and 6th month (2.1 Collection and isolation of SVF containing ASCs, page 2). Additionally, Stepien et al teaches despite the short observation time, their study demonstrated that ASC intrathecal therapy is safe for use in MS and slows disease progression (Discussion, paragraph 05). Lastly, Stepien et al teaches that their method may benefit patients with rapidly progressive MS (Discussion, paragraph 05).
In further support, Fraser teaches a similar method of administering regenerative cells from adipose tissue to treat central nervous system disorders including neuroinflammation (abstract and 0005) and the disorders treated include multiple sclerosis (MS) (0005 and 0019).  Fraser teaches that the method can reduce or ameliorate the physiological features of multiple sclerosis (0106-0107).  Additionally, Fraser teaches that relapsing-remitting MS is the most common (0104), and that the method can used for the treatment or prevention of MS in general in a subject, therefore strongly suggesting that all forms of MS can be treated with the disclosed methods (0105-0106).  Fraser teaches the method where the adipose-derived stem cells are from the stromal vascular fraction and can make up 100% of the adipose-derived cells (would be isolated adipose-derived stem cells) (0026).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of treating MS taught by Shalaby et al to include the treatment of primary progressive MS and to administer hADSCs directly into the CNS. One of ordinary skill in the art would have been motivated to do so as to elicit therapeutic responses in patients using a known effective technique, as taught by Stepien et al, and to expand treatment options to additional forms of MS. One of ordinary skill would have a reasonable expectation of success as Stepien et al teaches that the intrathecal administration of hADSCs delayed disease progression and may benefit patients with rapidly progressive MS and Fraser teaches the treatment or prevention of MS by administering adipose-derived stem cells. 
However, Shalaby et al fails to teach the method where the human adipose-derived stem cells are isolated hADSCs obtained by processing a stromal vascular fraction (SVF) derived from an adipose tissue to separate the hADSCs (claim 32).
Fraser teaches a similar method of administering regenerative cells from adipose tissue to treat central nervous system disorders including neuroinflammation (abstract and 0005) and the disorders treated include multiple sclerosis (MS) (0005 and 0019).  Fraser teaches that the method can reduce or ameliorate the physiological features of multiple sclerosis (0106-0107).  Additionally, Fraser teaches that relapsing-remitting MS is the most common (0104), and that the method can used for the treatment or prevention of MS in general in a subject, therefore strongly suggesting that all forms of MS can be treated with the disclosed methods (0105-0106).  Fraser teaches the method where the hADSCs are from the stromal vascular fraction (SVF) and can make up 100% of the adipose-derived cells (would be isolated adipose-derived stem cells) (0026).  
At the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Shalaby in such a way that the hADSCs are isolated by processing the SVF of adipose tissue for the purpose being able to administer hADSCs to a MS patient, since was a known source of isolated hADSCs process from the SVF of adipose tissue were known to be administered to MS patients as taught by Fraser.  Furthermore, it would have been obvious to one skilled in the art to have further modified Shalaby such that the hADSCs are isolated by processing the SVF of adipose tissue, since methods of treating MS were known to use isolated hADSCs from the SVF as taught by Fraser.  For the same reasons, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Shalaby in such a way that the hADSCs are isolated by processing the SVF of adipose tissue.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 32-35, 37-38, and 40-42, are rejected under 35 U.S.C. 103 as being unpatentable over Shalaby et al. in view of Stepien et al and Fraser as applied to claim 32 above, and further in view of Wouters et al. US20110008300, 2011 (hereinafter referred to as Wouters et al) as evidenced by Baer et al. Stem Cells Int. 2012; 2012:812693 (NPL reference 2 of the IDS filed 11/13/2019, hereinafter referred to as Baer et al).
The teachings of Shalaby et al, Stepien et al and Fraser regarding the limitations of claim 32 have been discussed previously.
Regarding claims 33 and 35-Shalaby et al further teaches that ADSCs were isolated from the subcutaneous white adipose tissue (i.e. fat) of four human donors undergoing elective liposuction (Materials and methods- Preparation of the ASCs from human lipoaspirates, page 107-108). Aspirates were treated with 0.075% collagenase (i.e. tissue-dissociation enzyme) in PBS for 30 minutes with gentle agitation (i.e. mechanical disruption) (Materials and methods- Preparation of the ASCs from human lipoaspirates, page 107-108). The collagenase was inactivated with the addition of culture medium and the cell suspension centrifuged at low speed (Materials and methods- Preparation of the ASCs from human lipoaspirates, page 107-108). The pellet was then suspended in culture medium and filtered through a 100uM mesh filter (Materials and methods- Preparation of the ASCs from human lipoaspirates, page 107-108). 
Regarding the limitation of selecting hADSCs from the population of cells, the specification teaches that selection can occur by identifying those cells which are plastic adherent (Instant specification page 13, line 32; page 14, line 19). Shalaby et al teaches that following filtration ADSCs were seeded in culture flask, cultivated, and identified as adherent to plastic with a fibroblastic spindle shape (Materials and methods- Preparation of the ASCs from human lipoaspirates, page 107-108). As such, the teachings of Shalaby et al are considered to meet the limitation of selecting hADSCs from a population of cells.
Regarding claim 34- Shalaby et al teaches that lipoaspirates were washed extensively with sterile PBS to remove contaminating debris and red blood cells (Materials and methods- Preparation of the ASCs from human lipoaspirate, page 107-108).
Regarding claim 37- Shalaby et al teaches the use of collagenase for ADSC isolation (Materials and methods- Preparation of the ASCs from human lipoaspirate, page 107-108).
Regarding claims 38 and 40- Shalaby et al teaches that ASCs were positive for CD105 and CD44, but negative for CD44 and CD34 (Materials and Methods- Preparation of the ASCs from human lipoaspirate). Furthermore, the positive expression of CD44, CD73, CD90, and CD105, as well as the negative expression of CD45, CD19, CD11b, and HLA-DR are known properties of adipose-derived stem cells as evidenced by Baer et al (Introduction: Mesenchymal stromal/stem cells, paragraph 02; Origin of ASCs In Situ, paragraph 02).
Regarding claim 42- Shalaby et al teaches the administration of 1x10^6 ADSCs (Materials and methods- Experimental protocol, page 108). 
However, Shalaby et al, Stepien et al and Fraser fail to teach the steps of freezing and thawing a lipoaspirate during the preparation of hADSCs (claim 33). Additionally, while Shalaby et al teaches that red blood cells were removed by PBS washes, the teachings of Shalaby et al and Stepien et al fail to teach wherein the cellular fraction comprising hADSCs obtained following centrifugation is not exposed to red blood cell lysis buffer (claim 34).
Regarding claim 33- Wouters et al teaches a method of cryopreserving adipose tissue prior to stem/progenitor cell isolation (Abstract). They teach that adipose tissue can be obtained from liposuction aspirates (i.e. subcutaneous fat) (Specification page 4, paragraph 0048). Adipose tissue can then be mixed with their cryopreservation medium and gradually cooled to -45oC prior to transferring to the tissue to a temperature of at least -80oC, but preferably the vapor phase of liquid nitrogen (Specification page 5, paragraph 0075; page 8, paragraph 0121). Following preservation, the adipose tissue can be thawed and the stem and/or progenitor cells isolated by conventional methods known in the art (Specification page 6, paragraph 0081). For example, Wouters et al teaches that adipose tissue was thawed and then mixed with PBS and collagenase (i.e. a tissue-dissociating enzyme) (Specification page 8, paragraph 0125). Following collagenase digestion, the suspension was centrifuged and the supernatant removed (Specification page 8, paragraph 0125). The pellet was then resuspended in culture medium, passed through ha 40uM mesh filter, and added to a culture flask (Specification page 8, paragraph 0125). The cells were left in culture over night, after which the culture medium was removed, the cells were washed with PBS, and fresh culture medium was added to the culture. 
Wouters et al further teaches that it is necessary to preserve adipose tissue for prolonged period, and cryopreservation is a method to accomplish this (Specification page 1, paragraph 0005). They teach that the number and capacity of stem and progenitor cells decline with age, and therefore adipose tissue can be banked for the future use of stem/progenitor cells (Specification page 3, paragraph 0033). This allows individuals to have a source of stored, viable, and young stem cells available should medical reasons necessitate their use in cell or tissue repair (Specification page 2, paragraph 0022; page 3, paragraph 0033). Additionally, Wouters et al teaches that use of their cryopreservation medium(s) and method resulted in a high recovery of viable cells from adipose tissue (Specification page 2, paragraph 0030). Lastly, Wouters et al teaches that their method reduces the number of procedural steps required for the preservation of adipose tissue and subsequent isolation of stem/progenitor cells, thereby minimizing phenotypic changes in the processed cells (Specification page 6, paragraph 0096).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of treating MS taught by Shalaby et al, Stepien et al and Fraser to include freezing and thawing lipoaspirate prior to the isolation of hADSCs. One of ordinary skill in the art would have been motivated to do so to preserve adipose tissue until it was required for treatment, as taught by Wouters et al. One of ordinary skill would have a reasonable expectation of success as Wouters et al teaches a method of cryopreserving adipose tissue that results in a high recovery of viable cells with minimal phenotypic changes.
Regarding claim 34- Wouters et al teaches that the more procedural treatment steps stem and/or progenitor cells undergo, the more profound the effects of these treatment steps will be on the stem and/or progenitor cells obtained after preservation (Specification page 6, paragraph 0096).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to not include the use of a red blood cell lysis buffer in the method of Shalaby et al, Stepien et al, and Fraser. One of ordinary skill in the art would have been motivated to exclude the use of red blood cell lysis buffer to minimize the number of procedural treatment steps to reduce their effect on ADSC phenotype, as taught by Wouters et al. One of ordinary skill would have a reasonable expectation of success because Shalaby et al teaches that red blood cells can be removed through PBS washes.
Regarding claim 41- The teachings of Shalaby et al, Stepien et al, Fraser, and Wouters et al make obvious the method of claim 33 as discussed above.
Stepien et al further teaches that ADSC-containing SVF was injected intrathecally at the time of patient enrollment, and at the 3rd and 6th month of treatment (2.1 Collection and isolation of SVF containing ASCs, page 2). Importantly, Stepien et al teaches that, despite the short observation time, their study demonstrated that ADSC intrathecal therapy is safe for use in MS and slows disease progression (Discussion, paragraph 05). Lastly, Stepien et al teaches that their method may benefit patients with rapidly progressive MS (Discussion, paragraph 05).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to include administering hADSCs intrathecally. One of ordinary skill in the art would have been motivated to do so to employ a method of administration that resulted in patient improvement, as taught by Stepien et al. One of ordinary skill would have a reasonable expectation of success as Stepien et al teaches that intrathecal administration of hADSCs is safe for use in MS and demonstrated some clinical benefit.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 32-33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Shalaby et al in view of Stepien et al and Fraser and in further view of Wouters et al as applied to claims 32 and 33 above, and further in view of Abcam (2016, Jan 10) Cryopreservation of mammalian cell lines video protocol (hereinafter referred to as Abcam) (ref. of record) and Mirabet et al. Cryobiology. 2012;64(2):121-3 (hereinafter referred to as Mirabet et al)(ref of record).
The teachings of Shalaby et al, Stepien et al, Fraser and Wouters et al regarding the limitations of claims 32 and 33 have been discussed previously.
However, Shalaby et al, Stepien et al, Fraser and Wouters et al fail to teach wherein said freezing is carried out at -80oC followed by vapor phase liquid nitrogen (claim 36).
Abcam teaches a cryopreservation protocol routinely used in the art for the cryopreservation of biological samples (whole document). They teach that cells are mixed with freezing medium, aliquoted into cryovials, and transferred to a -80oC freezer in an apparatus for controlled cooling of cells (1C/minute decrease) (Steps, 1-10). They teach that after 24 hours at -80oC the cryovials should be removed and transferred to liquid nitrogen for long term storage (Step 11). 
Mirabet et al teaches that cryopreservation is widely used for the banking of cells and tissues intended for transplantation (Abstract). They teach that liquid nitrogen provides a very stable ultra-low temperature environment that is appropriate for long-term storage (Abstract). Additionally, they teach that many different viruses can survive for years at very low-temperatures without the need for cryoprotectants or controlled cooling (Page 123, paragraph 02). Because of this, the use of liquid nitrogen for storage can lead to contamination of the outer surfaces of containers stored in the tanks, or possibly even sample contamination (Page 123, paragraph 02). As such, Mirabet et al teaches that measures for risk reduction need to be employed and include the use of a nitrogen vapor phase for storage (Page 123, second bullet point). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of treating MS taught by Shalaby et al, Stepien et al, Fraser, and Wouters et al to include freezing the lipoaspirates at -80oC and subsequently transferring the tissue to the vapor phase of liquid nitrogen. One of ordinary skill in the art would have been motivated to do so to store or preserve lipoaspirates until they were required for therapy. Additionally, one of ordinary skill would be motivated to use the vapor phase of liquid nitrogen to reduce the risk of contamination, as taught by Mirabet et al. One of ordinary skill would have a reasonable expectation of success Abcam teaches that cryopreservation typically occurs at -80oC, followed by long-term storage in liquid nitrogen. Additionally, Mirabet et al teaches that the vapor phase of liquid nitrogen can help reduce risk of contamination.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 32-33 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Shalaby et al in view of Stepien et al and Fraser, and in further view of Wouters et al as applied to claims 32 and 33 above, and further in view of Baer et al. Stem Cells Int. 2012; 2012:812693 (NPL reference 2 of the IDS filed 11/13/2019, hereinafter referred to as Baer et al) (ref. of record) and Bai et al. Eur Heart J. 2010;31(4):489-501 (hereinafter referred to as Bai et al) (ref. of record).
The teachings of Shalaby et al, Stepien et al, Fraser, and Wouters et al regarding the limitations of claims 32 and 33 have been discussed previously.
However, the teachings of Shalaby et al, Stepien et al, Fraser and Wouters et al fail to teach wherein 1-10% of the hADSCs are positive for the expression of CD34 (claim 39).
Stepien et al further teaches that an ADSC-containing stromal vascular fraction (SVF) was injected intrathecally at the time of patient enrollment, and at the 3rd and 6th month of treatment (2.1 Collection and isolation of SVF containing ASCs, page 2). Importantly, Stepien et al teaches that, despite the short observation time, their study demonstrated that ADSC intrathecal therapy is safe for use in MS and slows disease progression (Discussion, paragraph 05). Lastly, Stepien et al teaches that their method may benefit patients with rapidly progressive MS (Discussion, paragraph 05).
Baer et al teaches that adipose stem cells (ASCs or ADSC) exist as CD34+ cells in capillaries and in the adventitia of larger vessels, adipose tissue, and walls of the adipose microvasculature (Origin of ASCs In Situ, paragraph 02). Baer et al further teaches that freshly isolated ADSCs are described as expressing CD34, but that the expression level of CD34 decreases dramatically during culture (Characterization and heterogeneity of cultured ASCs, paragraph 03). Additionally, they teach that ADSCs lose their expression of CD34 as a function of time in culture, but expression could be maintained by supplementing the medium with fibroblast growth factor (FGF) (Characterization and heterogeneity of cultured ASCs, paragraph 03). Importantly, Baer et al teaches that CD34+ cells were found to be more proliferative and have higher ability to form colonies (indicating their self-renewing capacity) (Characterization and heterogeneity of cultured ASCs, paragraph 04). 
Bai et al teaches that recent studies have demonstrated that bone marrow-derived stem cells (BMSCs) have broad differentiation potential and can differentiate into cardiomyocytes (Introduction, paragraph 01). However, BMSCs require processing and culturing after aspiration, making such cells difficult to use in an acute setting (Introduction, paragraph 01). They further teach that adipose tissue-derived stem cells (ASCs or ADSCs) were capable of improving cardiac function (Introduction, paragraph 02). Importantly, they teach that freshly isolated human ADSCs, like cultured hADSCs, have the ability to engraft and thereby improve cardiac function (Discussion, paragraph 01). Lastly, Bai et al teaches that the advantage of using adipose tissue as the source of uncultured stem cells obviates the need for prior cell expansion in vitro, thus potentially allowing for immediate autologous cell transplantation in the case of acute conditions such as infarction (Discussion, paragraph 02).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of treating MS taught by Shalaby et al, Stepien et al, and Wouters et al to include the use of uncultured or early culture hADSCs that are positive for CD34 expression. One of ordinary skill in the art would have been motivated to do so to utilize hADSCs for acute conditions, as taught by Bai et al. Additionally, one of ordinary skill would be motivated to use uncultured or early cultured hADSCs to reduce the phenotypic change that occurs in culture, as taught by Baer et al. One of ordinary skill would have a reasonable expectation of success as Stepien et al teaches that the administration of uncultured hADSCs (the SVF) resulted in some clinical benefit in the treatment of MS. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 32 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Shalaby et al in view of Stepien et al and Fraser as applied to claim 32, and further in view of Ra et al. S Journal of Translational Medicine, 2011 (hereinafter referred to as Ra et al) (ref. of record).
The teachings of Shalaby et al, Stepien et al, Fraser, and Wouters et al regarding the limitations of claims 32 and 33 have been discussed previously.
However, the teachings of Shalaby et al, and Stepien et al fail to teach the method where the hADSCs are isolated hADSCs sub-cultured to a passage number between 3-10 passages (claim 54).
Ra et al reports that hAdMSCs (human adipose-derived mesenchymal stem cells) are genetically stable for at least 12 passage (pg. 3 Col. 1 last para.).  Ra et al teaches due to the small number of mesenchymal stem cells (MSC) in tissues, ex vivo expansion is required to generate the cell quantities required to achieve therapeutic results (pg. 3 Col. 1 para. 2-3).  Ra et al reports that AdMSCs are immune regulatory and potentially suitable to treated immune related diseases including MS (multiple sclerosis) (pg. 3 Col. 1 para.1).  Ra et al teaches human AdMSCs can be efficiently expanded to achieve more than 109 cells after 3 to 4 passages (pg. 7 Col. 1 para. 1).  
Accordingly, at the effective time of filing of the claimed invention one of ordinary skill in the art would have been motivated to modify the method taught by the combined teachings of Shalaby et al, Stepien et al, and Fraser so that the hADSCs are isolated hADSCs sub-cultured to a passage number between 3-10 passages for the benefit of generating enough cells for administering the cells for therapeutic purposes as taught by Ra et al.  It would have been obvious to one of ordinary skill in the art to modify the method taught by the combined teachings of Shalaby et al, Stepien et al, and Fraser so that the hADSCs are isolated hADSCs sub-cultured to a passage number between 3-10 passages, since at the time of the effective filing of the claimed invention, similar methods of treating degenerative and autoimmune disease were known to expand the hADSCs for administering by passaging the cells for at least 3-4 passages as taught by Ra et al.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method taught by the combined teachings of Shalaby et al, Stepien et al, and Fraser so that the hADSCs are isolated hADSCs sub-cultured to a passage number between 3-10 passages, since Ra et al teaches ex vivo expanded cells are safe for use in cell therapy and allow for the production of numbers necessary for cell therapy. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Response to Arguments 
Applicant's arguments filed Jan. 13, 2022 have been fully considered but they are not persuasive.
With respect to the rejections under 35 U.S.C. § 102/103, Applicant argues that Stepien does not teach administering ADSC isolated from the stromal vascular fraction (SVF) as recited in claim 32 and which are sub-cultured for 3-10 passages as recited in claim 54, but administering the entire SVF.  Applicant further notes that the SVF of adipose tissue is known to contain multiple cell types in addition to stem cells (Remarks pg. 6 para. 3).  Applicant’s arguments with respect to the rejections under 35 U.S.C. § 102/103 have been considered but are moot because the rejections have been withdrawn due to the amendments.  
Applicant argues that Stepien not only does not disclose or suggest the administration of isolated hADSCs, but does not disclose or suggest the treatment of primary progressive multiple sclerosis (PPMS), the claimed patient population (Remarks pg. 6 last para. and pg. 8 para. 3).   Applicant argues that there are no teachings in Stepien to prompt one of ordinary skill in the art to isolate ADCs from the SVF (Remarks pg. 7 para. 1).  The Applicant’s amendments limiting claim 32 so that the adipose-derived stem cells are isolated adipose-derived stem cells obtained by processing the SVF derived from an adipose tissue necessitated the withdrawal of 35 U.S.C. § 102/103 rejections.  Applicant’s arguments are drawn to Stepien failing to teach this new limitation.  However, this new limitation is addressed in the new rejections.

Applicant argues that it would not be obvious to use a treatment for primary-progressive MS to treat the RRMS and SPMS patients of Stepien, since they are etiologically different diseases with higher inflammatory attacks on myelin (Remarks pg. 7 para. 1).  Applicant further argues that this is demonstrated by the different forms of treatment for the different types of MS and that there are more than a dozen FDA approved therapies for relapsing forms of MS and only one for primary-progressive MS (PPMS) (Remarks pg. 7 para. 2).  However, these arguments were not found to be persuasive, since Stepien suggests the treatment can be used for progressive MS and one of ordinary skill in the art would understand that this would include primary progress MS.  In further support, Fraser teaches adipose-derived stem cells for the treatment of MS in general which would include all forms of MS (0104-0107).  
Applicant argues that the phrase “rapidly progressive MS” disclosed in Stepien is not a clinically defined term and is not the same as primary-progressive MS (Remarks pg. 8 para. 2).  However, this argument was not found to be persuasive, and it is maintained that one of ordinary skill in the art would reasonably understand that rapidly progressive MS would include primary and secondary progressive MS.  

With respect to the rejections under 35 U.S.C. § 103, Applicant argues that the teachings of Stepien cannot be combined with Shalaby, since the two references use different cell populations.  Shalaby uses adipose stem cells (ASCs) prepared from fresh human lipoaspirates and Stepien uses ASC-containing SVF (Remarks pg. 9 last para.).  However, this argument was not found to be persuasive, since both references teach adipose-derived stem cells for the treatment of multiple sclerosis and the cell populations do not appear to be substantially different and are performing the same function of treating MS.  
Applicant argues that there is no motivation to modify the method of administration in Shalaby to include a localized mode of administration, such as intrathecal, since Shalaby specifies various advantageous systemic effects when administering the cells intravenously (Remarks pg. 10 para. 1). However, this argument was not found to be persuasive, since Stepien teaches intrathecal injection of adipose-derived stem cells is safe for use in MS, slows disease progression and is an attractive form of therapy for patients with MS (abstract, Discussion, paragraph 05).  Furthermore, Shalaby does not discourage or teach that intrathecal delivery of the cells is not possible.   Accordingly, it is maintained that one of ordinary skill in the art would have been motivated to modify the method of Shalaby to administer the cells intrathecal for the benefit of safely delivering the cells to the patient and to slow the disease progression as taught by Stepien.  
Applicant further argues that Stepien does not remedy the deficiencies of Shalaby with respect to the treatment of the primary progressive form of MS (Remarks pg. 10 para. 1).  However, this argument was not found to be persuasive, since Stepien suggests the treatment can be used for rapidly progressive MS and one of ordinary skill in the art would understand that this would include primary progress MS in addition to secondary progress MS.  In further support, Fraser teaches adipose-derived stem cells for the treatment of MS in general, which would include all forms of MS (0104-0107).
Applicant argues that Stepien teaches away from the claimed invention, since Stepien reports that the results of the therapeutic outcome were not significant (Remarks pg. 10 para. 2).  However, this argument was not found to be persuasive, since Stepien clearly teaches that intrathecal treatment with adipose stem cells is an attractive form of therapy for MS and especially those with aggressive disease progression (abstract). 
Applicant argues that neither Shalaby nor Stepien teach the method where the isolated ADSCs are sub-cultured to a passage number between 3-10 as recited in newly added claim 53 (Remarks pg. 10 last para.). The Applicant’s amendments including the limitation of sub-culturing the ADSCs necessitated a new rejection.  Applicant’s arguments are drawn to Shalaby and Stepien failing to teach this new limitation.  However, this new limitation is addressed in the new rejection. 
Applicant argues that Wouters and Baer do not remedy the deficiencies of Shalaby with Stepien (Remarks pg. 11 para. 1).  However, this argument was not found to be persuasive, since the arguments with respect to the rejections over Shalaby and Stepien were not found to be persuasive as explained above.  
Applicant argues that Abcam and Mirabet do not remedy the deficiencies of Shalaby, Stepien and Wouters (Remarks pg. 11 para. 2). However, this argument was not found to be persuasive, since the arguments with respect to the rejections over Shalaby, Stepien, and Wouters were not found to be persuasive as explained above.  
Applicant argues that Wouters, Baer and Bai do not remedy the deficiencies of Shalaby and Stepien (Remarks pg. 11 para. 2).  However, this argument was not found to be persuasive, since the arguments with respect to the rejections over Shalaby and Stepien were not found to be persuasive as explained above.

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY A CORDAS/Primary Examiner, Art Unit 1632